Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sanjay Prasad on March 25, 2022.
The application has been amended as follows: 
20. The non-transitory storage medium of claim 18, wherein the core operations operate to: 
if a received user inputted query does not match a template then 
prompting the user to enter additional specified information related to the user inputted query, and 
employing additional specified information received from the user to search for a matching template. 
27. The computer system of claim 2, wherein the recipe accumulates at each node, a 
weighted average of numeric utility values of all sub-nodes in the hierarchical tree 
structure.

Cancel claim 28.
ALLOWANCE
Claims 1, 3-7, 16, 19, 24, 26, and 28 are cancelled.
Claims 2, 8-15, 17-18, 20-23, 25, 27, 29, and 30, filed November 23, 2021 are allowed.
The following is an examiner’s statement of reasons for allowance:

core operations by receiving the structured data created by the natural language processing and causing output to the user in the form of natural language type responses by way of one or more selected templates, wherein each of the selected templates is tagged as being connected to at least one node in a recipe, the core operations further comparing the single top-level score indicating desirability of a measurable attribute of the product with one or more other top-level scores corresponding to other products in the domain to provide a comparison to the user; and analytics and reporting that analyzes usage comprising the natural conversation,” as set forth in claims 1 and 14, and “for each recipe of the plurality of recipes, accumulating numeric utility values at each node to generate a single top-level score indicating desirability of a measurable attribute of the product, wherein the product has associated therewith data stored in the data storage that is indicative of a plurality of measurable attributes of the product; adjusting one or more sets of user specified preferences to match predetermined characteristics of corresponding recipes; generating one or more templates, each template specifying a format for providing an output for a user request for information, wherein each template corresponds to one or more features in one or more recipes; receiving user inputted queries and matching the queries to the templates; adjusting a correlation indicator indicative of a correlation between tagged  
The closest prior art of record, Blackhurst et al. in view of Vassallo et al. and Lee et al., does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  The closest newly cited prior art, Makar et al., discloses management system for conversational system, Noh et al., discloses An Example-Based Approach to Ranking Multiple Dialog States for Flexible Dialog Management, however, the prior art does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152